Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Detailed Action

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-6 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vugdelija (9355315).

     With respect to claim 1, Vugdelija teaches an ocular image capturing device comprising:
 A image generating module 40 (see col. 2, lines 64-67) operable to generate an image 46 of subjects eye based on  light 38 reflected from the eye; and a determination module (pupil detection module 18) arranged to determine whether or not a portion of a pupil region (12) of the generated image is within a predetermined region  with the generated image and to generate an output signal (rough region 50) col. 4, line 65 that is indicative of a determination of the module the pupil region 50 being an image of at least a portion of the eye. See col. 4, line 55 – col. 5, line 7.

          With respect to claim 2, Vugdelija teaches  an ocular image generation module 40 operable to generate an image of a subject eye based on light 38 reflected from the eye; and determination module 18 arranged to determine whether or not a proportion of a predetermined permissible region of the generated image that is occupied by at least a portion of the pupil region of the generated image is a predetermined threshold (see col. 5, lines 5-15) (wherein the threshold value is the stability threshold) and to generate an output via  module 18 that is indicative of a determination by the determination module, the pupil region being an image of a at least a portion of a pupil eye (see col. 5, lines 8-19). 

     With respect to claim 3, Vugdelija teaches wherein the image module comprises an image capture module 40 to take an image of the subjects eye based on light 38 reflected therefrom; determining use image generation module arranged to generate image by removing from the captured image an unneeded region, such as an image region wherein the actual pupil is  occluded  from view, such pupil data is not needed because it cannot be detected see col. 4, lines 56-60. Vugdelija teaches the captured image pupil region being an image of at least a portion of the pupil in the captured image (see also where only one stable region is used – other regions occluded are not needed), see col. 4, line 64 to col. 5, line 7.  Vugdeliji also teaches wherein the determination module is arranged to perform the determination based on the determination image that was used (action stable regions used).



     With respect to claim 5, Vugdeliji teaches  an illumination module 38 for illuminating the eye (which inherently includes the fundus)wherein the module includes the image capture unit 40 on light reflected on the eye and a FOV illumination module 38 is a physical relationship with respect to the image capture device (unit 40, figure 1). 

     With respect to claim 6, Vugdeliji teaches a computing device for controlling the illumination  col. 3, lines 5-18.


     With respect to claim 11, Vugdeliji teaches a display module 1504 which illustrates a fixed eye gaze; a target display controller, via controller 1526, to control the 

     With respect to claim 12, Vugdeliji teaches a display 1504/1716 and a display controller 1526/1716 arranged to display content as claimed on a display device. 

     With respect to claim 13,  Vugdeliji teaches a capture device 40 for acquiring an image of a subject’s eyes based on light 38 reflected on the eye;  module 18 for determined which portion of the image of the eye is of the pupil; region 12 is an image area of the pupil; module 18 generates an output signal 50 from the determination.

     With respect to claim 14, Vugdeliji teaches an ocular method comprising: capture device 40 for acquiring an image of the subject’s eye based on light 38 reflected form the eye;  a step of determining via  determination module 18 arranged to determine whether or not a proportion of a predetermined permissible region of the generated image that is occupied by at least a portion of the pupil region of the generated image is a predetermined threshold (see col. 5, lines 5-15) (wherein the threshold value is the stability threshold) and to generate an output via  module 18 that is indicative of a determination by the determination module, the pupil region being an image of a at least a portion of a pupil eye (see col. 5, lines 8-19). 

     With respect to claim 15, Vugdeliji  teaches a storage medium, see col. 15, lines 27-59 for storing a computer program instructions (computer application, see col. 14, lines 


Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Vugdeliji or, in the alternative, under 35 U.S.C. 103 as obvious over Vugdeliji in view of Creedon.

     With respect to claim 5, Vugdeliji teaches  an illumination module 38 for illuminating the eye (which inherently includes the fundus)wherein the module includes the image capture unit 40 on light reflected on the eye and a FOV illumination module 38 is a physical relationship with respect to the image capture device (unit 40, figure 1). 

     With respect to claim 6, Vugdeliji teaches a computing device for controlling the illumination  col. 3, lines 5-18.

     With respect to claim 7, Vugdeliji teaches all of the subject matter upon which the claims depend except for  the specific teaching of the  illumination of the fundus. The examiner contends that this is inherent in that the eye, including  the fundus,  can be illuminated.  Assuming arguendo,  Creedon teaches a digital imaging system 102  for tracking the ocular fundus, see para. 37. Creedon teaches identifying edge pixels  of the pupil using a Canny edge filter.  Creedon also teaches storing the results of determining the identification of the pupil. 


     It would have been obvious to one of ordinary skill in the art to illuminate the fundus as set forth by Creedon  in the same way as the eye is illuminated and the image captured by Vugdeliji. Furthermore, all captured images can be stored in a server or other device as specifically taught by Creedon. 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vugdeliji in view of Creedon further in view of MPEP 2144.03 (Well Known Prior Art).

     With respect to claim 8, Vugdeliji teaches  optical imaging via scan device 40. Creedon teaches imaging using near IR. While neither references specifically mentions tomography, it would have been obvious to one of ordinary skill in the art to replace one type of scanning of human tissue with other well known image scanning methods for scanning human tissue. The use of tomography is well known in the art for scanning human tissue and would have been obvious as a matter of design choice. 







                         Claims Objected As Containing Allowable Matter

Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                                  Examiner’s Remarks
     At page 8 of the arguments, applicant claims that Vugdelija does not set forth the limitation in the claim regarding the predetermined permissible region is fixed in shape. To support the contention, the applicant relies upon para. 5 regarding the discussions  of the MSER (maximum stable external region).  
     The examiner contends that this section of the reference does not appear to be relevant to  the claims but rather  describes matter unrelated to the claim limitations.  The MSER, that applicant has mentioned, appears to extract stable regions from eye image 46. (See para. 5, lines 3-8). This is irrelevant to the claim at issue.  The applicant appears  to assume that the expansion/contraction area, referred to in that section, is  regarding the   pupil.  However, there is no such recitation made by Vugdelija to support this contention. To the contrary, the expansion/contraction appears to be related to the image 46 and not the pupil 12.  More specifically, the expansion/contraction is in relation and not shape. (See para. 5, lines 13-14).  It is the pupil 12 that  is recited in the office action and not image 46.  Moreover, the claims do not exclude a threshold of color intensity values as the “predetermined threshold value” recited in the claim.  Hence, the applicant appears to have mischaracterized the rejection and cited matter in Vudgeliha that is not relevant to the claims. There is no teaching in Vudgeliha suggesting that the shape of the pupil 12 is variable. 

     In the middle of page 8 of the remarks, applicant recites the varying  color intensity threshold to suggest that it corresponds to a change in shape of the pupil.  Vudgeliha makes reference to a spatial extent of the region  subject to changing.  However, the examiner contends that the “region” spoken of is the “image region”  (image 46) and not the pupil region that is changed (see para. 5, line 9). Even figures 4-9 do not illustrated a change in the shape of the pupil but variations in occlusion of the pupil. The examiner notes that the claim language is broad and  claims that “at least a portion..” remains fixed. Certainly, figures 4-9 show a portion of the pupil that remains fixed.

     With respect to  the argument directed to claim 2,  this limitation is broad and  is believed to read on Vudgeliha for at least the reason that one of the MSERs processes the pupil region (see para. 5, lines 13-14). And this MSER looks at color intensity thresholds  that changes over a range of color intensities (see para. 5, lines 15-16).

     The  examiner’s arguments to claim 13 would be the same as that  to claim 1. 
     The examiner’s arguments to claim 14  would be the same as that to  claim 2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEROME GRANT II/Primary Examiner, Art Unit 2664